Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.548 Filed 03/29/21 Page 1 of 21




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KEVIN S. BURGESS,

             Plaintiff,
                                              Civil Case No. 19-13243
v.                                            Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.
_____________________________/

   OPINION AND ORDER (1) REJECTING MAGISTRATE JUDGE’S
 JANUARY 25, 2021 REPORT AND RECOMMENDATION [ECF NO. 20];
   (2) GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
  AMENDED MOTION FOR SUMMARY JUDGMENT [ECF NO. 17]; (3)
DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF
   NO. 18]; AND, (4) REMANDING THE MATTER TO THE SOCIAL
                   SECURITY ADMINISTRATION

      Kevin Burgess (“Plaintiff”) filed this lawsuit on November 4, 2019,

challenging the Commissioner of Social Security’s final decision denying his

application for benefits under the Social Security Act. The following day, the

matter was referred to Magistrate Judge Elizabeth A. Stafford for all pretrial

proceedings, including a hearing and determination of all non-dispositive matters

pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and recommendation

(“R&R”) on all dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(B). (ECF
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.549 Filed 03/29/21 Page 2 of 21




No. 3.) The parties subsequently filed cross-motions for summary judgment.

(ECF Nos. 17, 18.)

      On January 25, 2021, Magistrate Judge Stafford issued an R&R in which she

recommends that this Court deny Plaintiff’s motion, grant the Commissioner’s

motion, and affirm the decision denying Plaintiff’s disability benefits. (ECF No.

20.) Magistrate Judge Stafford first rejects Plaintiff’s argument that the

Administrative Law Judge (“ALJ”) violated the “treating physician rule” in 20

C.F.R. § 404.1527(c). (Id. at Pg ID 512-14.) Magistrate Judge Stafford next

concludes that even if the ALJ violated the rule, the error is harmless because the

treating physician’s opinion is “patently deficient.” (Id. at 514-16.) Lastly,

Magistrate Judge Stafford finds substantial evidence to support the ALJ’s finding

that Plaintiff could sit for 30 minutes at a time and for six hours in an eight-hour

workday. (Id. at Pg ID 516-19.)

      At the conclusion of the R&R, Magistrate Judge Stafford advises the parties

that they may object to and seek review of the R&R within fourteen days of service

upon them. (Id. at Pg ID 519-20.) She further specifically advises the parties that

“[f]ailure to file specific objections constitutes a waiver of any further right to

appeal.” (Id. at Pg ID 520.) Plaintiff filed objections to the R&R on February 4,




                                           2
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.550 Filed 03/29/21 Page 3 of 21




2021. (ECF No. 21.) The Commissioner filed a response to Plaintiff’s objections

on February 18, 2021. (ECF No. 22.)

                           STANDARD OF REVIEW

      Under 42 U.S.C. § 405(g):

      Any individual, after any final decision of the Commissioner of Social
      Security made after a hearing to which he was a party . . . may obtain
      a review of such decision by a civil action . . .. The court shall have
      the power to enter . . . a judgment affirming, modifying, or reversing
      the decision of the Commissioner of Social Security, with or without
      remanding the cause for a rehearing. The findings of the
      Commissioner of Social Security as to any fact, if supported by
      substantial evidence, shall be conclusive . . ..

42 U.S.C. § 405(g) (emphasis added); see also Boyes v. Sec’y of Health and

Human Servs., 46 F.3d 510, 511-12 (6th Cir. 1994). “Substantial evidence is

defined as ‘such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.’” Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th

Cir. 2001) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). The

Commissioner’s findings are not subject to reversal because substantial evidence

exists in the record to support a different conclusion. Buxton v. Halter, 246 F.3d

762, 772 (6th Cir. 2001) (citing Mullen v. Brown, 800 F.2d 535, 545 (6th Cir.

1986)). If the Commissioner’s decision is supported by substantial evidence, a

reviewing court must affirm. Studaway v. Sec’y of Health and Human Servs., 815

F.2d 1074, 1076 (6th Cir. 1987).
                                         3
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.551 Filed 03/29/21 Page 4 of 21




      When objections are filed to a magistrate judge’s R&R on a dispositive

matter, the Court “make[s] a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1). The Court, however, “is not required to articulate all of the

reasons it rejects a party’s objections.” Thomas v. Halter, 131 F. Supp. 2d 942,

944 (E.D. Mich. 2001) (citations omitted); see also Tuggle v. Seabold, 806 F.2d

87, 92-93 (6th Cir. 1983). A party’s failure to file objections to certain conclusions

of the report and recommendation waives any further right to appeal on those

issues. See Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373

(6th Cir. 1987). Likewise, the failure to object to certain conclusions in the

magistrate judge’s report releases the Court from its duty to independently review

those issues. See Thomas v. Arn, 474 U.S. 140, 149 (1985).

                         THE EVALUATION PROCESS

      An ALJ considering a disability claim is required to follow a five-step

sequential process to evaluate the claim. 20 C.F.R. § 404.1520(a)(4). The five-

step process is as follows:

      1.    At the first step, the ALJ considers whether the claimant is
      currently engaged in substantial gainful activity. 20 C.F.R.
      § 404.1520(a)(4)(i).

      2.    At the second step, the ALJ considers whether the claimant has
      a severe medically determinable physical or mental impairment that
                                          4
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.552 Filed 03/29/21 Page 5 of 21




      meets the duration requirement of the regulations and which
      significantly limits the claimant’s ability to do basic work activities.
      20 C.F.R. §§ 404.1520(a)(4)(ii) and (c).

      3.     At the third step, the ALJ again considers the medical severity
      of the claimant’s impairment to determine whether the impairment
      meets or equals an impairment listed in 20 C.F.R. Part 404, Subpart P,
      Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant’s
      impairment meets any Listing, he or she is determined to be disabled
      regardless of other factors. Id.

      4.    At the fourth step, the ALJ assesses the claimant’s residual
      functional capacity (“RFC”) and past relevant work to determine
      whether the claimant can perform his or her past relevant work. 20
      C.F.R. § 404.1520(a)(4)(iv).

      5.     At the fifth step, the ALJ considers the claimant’s RFC, age,
      education, and past work experience to see if he or she can do other
      work. 20 C.F.R. § 404.1420(a)(4)(v). If there is no such work that
      the claimant can perform, the ALJ must find the claimant disabled.
      Id.

If the ALJ finds the claimant disabled or not disabled at a step, the ALJ makes his

or her decision and does not proceed further. Id. However, if the ALJ does not

find the claimant disabled or not disabled at a step, the ALJ must proceed to the

next step. Id. “The claimant bears the burden of proof during the first four steps,

but the burden shifts to the Commissioner at step five.” Wilson v. Comm’r of Soc.

Sec., 378 F.3d 541, 548 (6th Cir. 2004).




                                           5
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.553 Filed 03/29/21 Page 6 of 21




             THE ALJ’S DECISION & PROCEDURAL HISTORY

       At the first step, the ALJ concluded that Plaintiff had not engaged in

substantial gainful activity since September 20, 2015. (ECF No. 9-2 at Pg ID 40.)

The ALJ found at step two that Plaintiff has the following severe impairments:

degenerative disc disease of the lumbar spine; osteoarthritis of the hips;

osteoarthritis of the right great toe; hypertension; and obesity. (Id. at Pg ID 40-41.)

The ALJ next analyzed whether Plaintiff’s impairments meet any of the listed

impairments and determined that they did not. (Id. at Pg ID 41-42.)

       At step four, the ALJ determined that Plaintiff had the residual functional

capacity (“RFC”) to perform light work with the following additional limitations:

       lift or carry 10 pounds occasionally; stand or walk for 4 hours in an 8-
       hour workday; sit for 6 hours in an 8-hour workday, with an option to
       alternate between sitting and standing after 30 minutes; push or pull
       within the aforementioned weight restrictions; occasionally operate
       foot pedals with the bilateral lower extremities; occasionally climb
       ramps or stairs, balance, stoop, kneel, crouch, or crawl; never climb
       ladders, ropes, or scaffolds; and never have exposure to unprotected
       heights or moving mechanical parts.

(Id. at Pg ID 42-46.) The ALJ then determined that Plaintiff is not capable of

performing his past relevant work as a rolling machine operator. (Id. at Pg ID 46-

47.)

       At the final step, the ALJ considered whether a significant number of jobs

exist in the national economy that Plaintiff could perform given his age (46 on the
                                          6
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.554 Filed 03/29/21 Page 7 of 21




alleged disability onset date), education (high school), work-experience, and RFC.

(Id. at Pg ID 47-48.) Relying on the testimony of a vocational expert, the ALJ

concluded that there are jobs in significant numbers in the national economy that

Plaintiff could perform. (Id.) Specifically, the ALJ identified the jobs of marker

and parking lot attendant. (Id.)

      The ALJ therefore found Plaintiff not disabled as defined by the Social

Security Act. (Id. at Pg ID 48.) This decision became the final decision of the

Commissioner when the Appeals Council denied Plaintiff’s request for review on

September 11, 2019. (Id. at Pg ID 27-29.)

      Plaintiff filed the instant lawsuit on November 4, 2019, seeking reversal of

the Commissioner’s decision or a remand for review. Plaintiff argues that the ALJ

erred in failing to give controlling weight to the opinion of his treating physician,

Andrew LaFleur, M.D. Plaintiff further argues that the ALJ’s findings are not

supported by substantial evidence. As indicated, in the R&R, Magistrate Judge

Stafford finds no error in the ALJ’s analysis. (See ECF No. 20.)

                  PLAINTIFF’S OBJECTIONS & ANALYSIS

      Plaintiff raises six objections to the R&R. (ECF No. 21.) The Court finds it

unnecessary to address them all.




                                           7
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.555 Filed 03/29/21 Page 8 of 21




                                     Objections #1-3

                                   Parties’ Arguments

      Plaintiff’s first three objections relate to the ALJ’s consideration of Dr.

LaFleur’s opinion. This opinion is reflected on a form Plaintiff’s counsel provided

to Dr. LaFleur. (ECF No. 9-7 at Pg ID 391-93.) In the letter Plaintiff’s counsel

sent Dr. LaFleur with the form, counsel represented that the form had been

provided by the ALJ with the request that it be forwarded to and completed by Dr.

LaFleur and that the ALJ “asked [counsel] to assure [Dr. LaFleur] that as a treating

physician of [Plaintiff], [his] opinion would be afforded great weight ….” (Id. at

Pg ID 391.) Neither statement was true.

      The following reflects the questions on the form and Dr. LaFleur’s answers:

          “In your opinion, would the level of pain or discomfort affect Mr.
           Burgess’ ability to concentrate or sustain activity over a prolonged
           period?” Dr. LaFleur circled “Yes[.]”

          “In a typical month (30 days), how many days do you believe Mr.
           Burgess would miss work as a result of his medical condition(s)?” Dr.
           LaFleur wrote “30” days.

          “Please state if Kevin Burgess would be able to perform sustained
           activity at a sedentary exertional level (desk job) over an 8 hour work
           day without the need to lay down or take several unscheduled rest
           breaks due to pain and/or fatigue.” Dr. LaFleur circled “No[.]”

(Id. at Pg ID 393.) The ALJ gave Dr. LaFleur’s opinion “little weight,”

explaining:
                                          8
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.556 Filed 03/29/21 Page 9 of 21




      such extreme limitations are not consistent with the objective medical
      signs and findings or the claimant’s longitudinal treatment history.
      Specifically, despite the claimant’s allegations of disabling
      limitations, the record documents that he has often demonstrated full
      range of motion, negative straight leg raise, mild abduction of gait and
      5/5 strength of the lower extremities, with only slight weakness on the
      left …. Moreover, I note that the representative acknowledged at the
      hearing that the cover letter to this doctor is not factual in terms of the
      representations made about the Administrative Law Judge (Hearing
      Statements.)

(ECF No. 9-2 at Pg ID 46.) The Magistrate Judge finds no error in the

ALJ’s analysis. However, even if the ALJ’s explanation was deficient, the

Magistrate Judge concludes that any error is harmless because Dr. LaFleur’s

opinion is “patently deficient.” (ECF No. 20 at Pg ID 513-16.)

      In his objections, Plaintiff first argues that 2 MRIs of his lumbar spine and a

lower extremity EMG supported Dr. LaFleur’s opinion. (ECF No. 21 at Pg ID

524-25.) Plaintiff next argues that his daily activities did not contradict Dr.

LaFleur’s opinion. (Id. at Pg ID 525-26.) Finally, Plaintiff contends that the

opinion was neither vague nor deficient. (Id. at Pg ID 526-27.)

      The Commissioner responds to Plaintiff’s first argument, contending that it

      does not withstand even minimal scrutiny, for the following reasons:
      (1) Dr. LaFleur does not refer to any objective testing in support of his
      opinion; (2) there is no basis in the record to conclude that Dr.
      LaFleur reviewed any of the testing cited in Plaintiff’s objections; and
      (3) the ALJ provided a well-founded rationale for discounting the
      LaFleur opinion.

                                           9
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.557 Filed 03/29/21 Page 10 of 21




(ECF No. 22 at Pg ID 533 (emphasis in original).) The Commissioner argues that

Plaintiff’s daily activities contradict the limitations in Dr. LaFleur’s opinion. (Id.

at Pg ID 536-38.) The Commissioner further argues that Dr. LaFleur’s opinion is

too vague and conclusory to be assigned any weight at all. (Id. at Pg ID 539-40.)

                              Treating Physician Rule

      Under the Social Security Regulations applicable to Plaintiff’s case, a

treating physician’s opinion should be given controlling weight if it is: (1) “well-

supported by medically acceptable clinical and laboratory diagnostic techniques,”

and (2) “not inconsistent with the other substantial evidence in [the] case record.”

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004); 20 C.F.R.

§ 404.1527(c)(2). If the ALJ concludes that a treating source opinion is not

entitled to controlling weight, the ALJ must give “good reasons[,]” id. (citing 20

C.F.R. § 404.1527(d)(2)), which are “‘sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reasons for that weight[,]’” id. (quoting Soc. Sec. Rul. 96-

2p, 1996 WL 374188, at *5 (1996)). The ALJ must consider certain factors when

assessing the weight to give the opinion: “[T]he length of the treatment

relationship and the frequency of examination, the nature and extent of the




                                          10
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.558 Filed 03/29/21 Page 11 of 21




treatment relationship, supportability of the opinion, consistence of the opinion

with the record as a whole, and the specialization of the treating source.” Id.

      Contrary to the Magistrate Judge’s finding, the Court concludes that the ALJ

did not provide “good reasons” for giving little weight to Dr. LaFleur’s opinion.

Based on the Court’s review, the only reason the ALJ cited was “record documents

that [Plaintiff] often demonstrated full range of motion, negative straight leg raise,

mild abduction of gait and 5/5 strength of the lower extremities with only slight

weakness on the left.”1 (ECF No. 9-2 at Pg ID 46 (citing ECF No. 9-7 at Pg ID

314, 325, 335, 349).) However, these documents were an insubstantial portion of

the record.

      The same doctors reporting the above results in Plaintiff’s medical record

recommended—usually at the same appointments—that Plaintiff undergo spinal

surgery and a total hip replacement. (ECF No. 9-7 at Pg ID 315, 326, 349.)

Plaintiff’s medical records are replete with notations by his medical providers that

he was in visual distress and experiencing acute pain and spinal tenderness,




1
 In the paragraph addressing Dr. LaFleur’s opinion, the ALJ also mentioned the
misrepresentations in the letter Plaintiff’s counsel sent Dr. LaFleur with the
opinion form. It does not appear, however, that the ALJ was offering this as a
“reason” to reject the doctor’s opinion. The Commissioner does not argue that it
was.
                                           11
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.559 Filed 03/29/21 Page 12 of 21




demonstrated limited range of motion of the lumbar spine and hips, and had

difficulty standing. (Id. at Pg ID 270-71, 292-96, 314-15, 327-28, 340, 349, 357.)

Plaintiff’s orthopedic surgeon reported that he was “miserable with his pain.” (Id.

at Pg ID 278.) Medical records reflect that at appointments he was in “[o]bvious

discomfort” (id. at Pg ID 292, 294, 296), unable to sit (id. at Pg ID 295), and had

difficulty laying on the exam table (id. at Pg ID 349). Plaintiff’s MRIs and an

EMG demonstrate underlying medically determinable physical impairments.2

Moreover, Plaintiff’s high blood pressure was diagnosed as being caused or

exacerbated by his pain. (See ECF No. 9-7 at Pg ID 293, 297.)

      An ALJ “may not cherry-pick facts to support a finding of non-disability

while ignoring evidence that points to a disability finding.” Goble v. Astrue, 385

F. App’x 588, 593 (7th Cir. 2010) (citation omitted). As the Magistrate Judge

quoted:

      While the ALJ need not address every piece of evidence in the record,
      he does not fairly discharge his duties when he fails to meaningfully
      discuss significant contradictory portions of the record. A
      substantiality of evidence evaluation does not permit a selective
      reading of the record.




2
  While not completely clear from Plaintiff’s medical records, it appears—contrary
to the Commissioner’s assertions—that Dr. LaFleur was receiving Plaintiff’s
imaging results. (See, e.g., ECF No. 9-7 at Pg ID 292, 293, 295, 302-03.)
                                        12
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.560 Filed 03/29/21 Page 13 of 21




(ECF No. 20 at Pg ID 514 (quoting Espy v. Comm’r of Soc. Sec., No. 19-10305,

2019 WL 6273455, at *8 (E.D. Mich. Oct. 25, 2019), adopted 2019 WL 6254652

(E.D. Mich. Nov. 22, 2019)).)

      The Magistrate Judge suggests that Plaintiff’s reported daily activities could

be enough to satisfy the good reason requirement (ECF No. 20 at Pg ID 514), and

the Commissioner argues that Dr. LaFleur in fact is not a treating source because

Plaintiff was seen by a nurse practitioner during most of his visits to the office

(ECF No. 18 at Pg ID 479-80). However, the ALJ concluded that Dr. LaFleur was

a treating source and did not rely on Plaintiff’s daily activities to support giving Dr.

LaFleur’s decision little weight.3 The Court “may not accept … post hoc

rationalizations for [the ALJ’s] action. It is well-established that an agency’s

action must be upheld, if at all, on the basis articulated by the agency itself.”

Berryhill v. Shalala, No. 92-5876, 1993 WL 361792, at *6 (6th Cir. Sept. 16,

1993) (quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463

U.S. 29, 50 (1983)); see also Haga v. Astrue, 482 F.3d 1205, 1207-08 (10th Cir.



3
 The Commissioner claims that the ALJ considered Dr. LaFleur to be an
examining, but not treating, source. (ECF No. 18 at Pg ID 481 (quoting ECF No.
9-2 at Pg ID 46).) This ignores the ALJ’s characterization of Dr. LaFleur as
Plaintiff’s “primary care provider.” (ECF No. 9-2 at Pg ID 46.) It further ignores
the fact that Dr. LaFleur had treated Plaintiff for 12 years at the time of Plaintiff’s
disability report. (See ECF No. 9-6 at Pg ID 186.)
                                          13
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.561 Filed 03/29/21 Page 14 of 21




2007) (“[T]his court may not create or adopt post-hoc rationalizations to support

the ALJ’s decision that are not apparent from the ALJ’s decision itself.”);

Schroeder v. Comm’r of Soc. Sec., No. 11-14778, 2013 WL 1316748, at *13 (E.D.

Mich. Mar. 1, 2013) (“Thus, the Commissioner’s post hoc rationalization is not an

acceptable substitute for the ALJ’s lack of rationale concerning his omission in

considering the opinion of plaintiff’s treating physician.”), adopted, 2013 WL

1294127 (E.D. Mich. Mar. 29, 2013).

      For these reasons, the Court concludes that the ALJ did not comply with the

procedural requirements in 20 C.F.R. § 404.1527(d)(2).

                                     Harmless Error

      A violation of the treating physician rule can be deemed “harmless error” if

(1) “a treating source’s opinion is so patently deficient that the Commissioner

could not possibly credit it”; (2) “if the Commissioner adopts the opinion of the

treating source or makes findings consistent with the opinion”; or (3) “the

Commissioner has met the goal of § 1527(d)(2) … even though [he or] she has not

complied with the terms of the regulation.” Wilson, 378 F.2d at 547.

      The Commissioner argues (ECF No. 18 at Pg ID 487-88) and the Magistrate

Judge found (ECF No. 20 at Pg ID 516) Dr. LaFleur’s opinion to be “patently

deficient.” “Medical opinions are statements from acceptable medical sources that

                                         14
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.562 Filed 03/29/21 Page 15 of 21




reflect judgments about the nature and severity of [a claimant’s] impairment(s),

including [their] symptoms, diagnosis and prognosis, what [the claimant] can still

do despite impairment(s), and [their] physical or mental restrictions.” 20 C.F.R.

§ 404.1527(a)(1). Courts have found opinions deficient where they “fail[] to

articulate any specific functional limitation from which [the p]laintiff allegedly

suffers” and provide instead “vague generalities concerning [the p]laintiff’s ability

to work.” Poulin v. Comm’r of Soc. Sec., No. 1:12-cv-1353, 2014 WL 1052610, at

*11 (W.D. Mich. Mar. 18, 2014). An opinion may be patently deficient if the

treating source offers no explanation to support it. See May v. Astrue, No.

3:09cv00090, 2009 WL 4716033, at *8 (S.D. Ohio Dec. 9, 2009) (doctor checked

boxes concerning the plaintiff’s grasping/handling limitation without providing

any supporting explanation).

      On the other hand, a doctor’s opinion is not patently deficient where his or

her treatment notes support the opinion. Congrove v. Comm’r of Soc. Sec., No.

2016 WL 3097153, at *5 (S.D. Ohio June 3, 2016), adopted 2016 WL 3944485

(S.D. Ohio July 15, 2016); Fleming v. Comm’r of Soc. Sec., No. 4:10-cv-25, 2011

WL 3049146, at *9 (E.D. Mich. July 5, 2011) (explaining that, if a treating

physician’s opinion is consistent with her treatment of the plaintiff, the opinion

cannot be considered patently deficient”), adopted 2011 WL 3041268 (E.D. Tenn.

                                          15
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.563 Filed 03/29/21 Page 16 of 21




July 25, 2011); Davis v. Astrue, No. 3:08-cv-434, 2010 WL 546444, at * (E.D.

Tenn. Feb. 10, 2010) (finding opinion not patently deficient where “treatment

notes and [doctor’s] referral of [the p]laintiff to physical therapy are, at the very

least, not inconsistent with his opinion”). Dr. LaFleur referred Plaintiff to two

orthopedic surgeons after medication and conservative treatment did not alleviate

his pain. Further, treatment notes from Dr. LaFleur’s office reflect that Plaintiff

experienced a level of pain consistent with the limitations contained in Dr.

LaFleur’s opinion. More specifically, as detailed above, those notes record

Plaintiff’s distress during many appointments and inability for just the period of

the examinations to sit, stand, or lay down comfortably. For these reasons,

although the opinion is not detailed, the Court does not find it “patently deficient.”

      A court may also find harmless error if the ALJ’s written decision indirectly

attacks the treating source’s opinion. The Commissioner argues that the ALJ

rejected Dr. LaFleur’s opinion based on Plaintiff’s daily activities, which, the

Commissioner maintains, are not consistent with a finding of total disability. (ECF

No. 22 at Pg ID 537.) Even if the ALJ did indirectly rely on Plaintiff’s daily

activities to discount Dr. LaFleur’s opinion, the Court cannot conclude for the

reasons below that those activities are inconsistent with the doctor’s opinion.




                                           16
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.564 Filed 03/29/21 Page 17 of 21




                                Plaintiff’s Daily Activities

       The ALJ found Plaintiff’s statements about the intensity, persistence, and

limiting effects of his symptoms inconsistent with his daily activities. The

Magistrate Judge agrees. The Court believes that substantial evidence does not

support this finding and that it is based on unsupported constructions of Plaintiff’s

abilities.

       For example, Plaintiff did testify that he reads and uses a computer “a lot”

during the day. (ECF No. 9-2 at Pg ID 68.) However, Plaintiff went on to explain

that he struggles to read because his attention is interrupted by his attempts to get

comfortable (id. at Pg ID 69), and that he does not actually sit and use a computer

(id. at AR 44, Pg ID 70). Rather he uses an iPad or other device so he can “get in a

position where it’s comfortable.” (Id. at AR 44, Pg ID 70.) Thus, this evidence

(i.e., that Plaintiff reads and uses a computer), does not support the physical

capacities outlined in the ALJ’s RFC.

       Similarly, Plaintiff may have reported that he is able to complete most of his

personal care activities; however, the record reflects that he actually requires a

special tool to put on his socks, has difficulty dressing himself without help, and

needs to sit in a chair to shower, brush his teeth, and shave. (ECF No. 9-2 at Pg ID

67-68; ECF No. 9-6 at Pg ID 192-03.) Plaintiff reported that it is “very, very

                                          17
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.565 Filed 03/29/21 Page 18 of 21




difficult” to clean himself after using the toilet. (Id. at Pg ID 193.) He cannot

stand long enough to do personal care activities or cook. (Id. at Pg ID 194.) He

can make a sandwich while sitting or leaning, provided he gets the ingredients out

before he begins. (Id.)

      The ALJ and Magistrate Judge focused primarily on Plaintiff’s ability to cut

his lawn using a riding lawn mower. (ECF No. 9-2 at Pg ID 45; ECF No. 20 at Pg

ID 513.) But again, the ALJ and Magistrate Judge do not take into account

Plaintiff’s statement that he can do this only “for short times.” (ECF No. 9-6 at Pg

ID 194-05.)

      Additionally, the record reflects that Plaintiff’s pain prevents him from

sleeping at night. (ECF No. 9-2 at Pg ID 71.) He cannot stay asleep for more than

an hour or two before his discomfort wakes him up and requires him to change

positions. (Id.) He spends the day alternating between sitting, standing, and laying

down. (Id. at 36-37, 62-63.) Plaintiff testified that he can sit for 30 minutes,

although he needs to change positions every few minutes. (Id.)

      This is one of those cases where the claimant’s activities of daily living do

not reflect the ability to perform substantial gainful work. See Rogers v. Comm’r

of Soc. Sec., 486 F.3d 234, 248-49 (6th Cir. 2007). First, those activities (i.e.,

letting the dog outside, getting dressed, showering, making a sandwich, reading,

                                          18
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.566 Filed 03/29/21 Page 19 of 21




and using a computer and riding lawn mower) are more minimal than the daily

activities described in Rogers and found inconsistent with eight hours’ worth of

typical work activities. Id. at 248 (finding that the plaintiff’s ability “to drive,

clean her apartment, care for two dogs, do laundry, read, do stretching exercises,

and watch the news” not comparable to typical work activities); see also Kalmbach

v. Comm’r of Soc. Sec., 409 F. App’x 852, 864 (6th Cir. 2011) (finding that the

claimant’s testimony that she could go to the grocery store and church, prepare

meals, dress herself, and drive were “hardly consistent with eight hours’ worth of

typical work activities”). Moreover, as discussed above, the ALJ and Magistrate

Judge overlook the scope of Plaintiff’s activities. Finally, the assessment that these

activities reflect an ability to work an eight-hour day “fails to examine the physical

effects coextensive with their performance.” Rogers, 486 F.3d at 248-49.

Evidence that Plaintiff can sit for 30 minutes, albeit uncomfortably and in pain,

does not mean that he can sit for the same period of time and work.

      In sum, the types of activities Plaintiff reports doing and how he performs

them do not discredit his complaints of constant and daily pain. They do not

support the ALJ’s finding that Plaintiff can stand or walk for four hours and sit for

six hours in an eight-hour workday. Substantial evidence does not support the




                                           19
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.567 Filed 03/29/21 Page 20 of 21




ALJ’s RFC. For that reason, the Court finds it unnecessary to address Plaintiff’s

remaining objections.

                                      CONCLUSION

      Because substantial evidence does not support the ALJ’s decision, the Court

concludes that the decision denying Plaintiff benefits must be reversed and this

matter must be remanded to the agency for review. The Court is unable to accept

the R&R.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for summary judgment (ECF No.

17) is GRANTED IN PART AND DENIED IN PART in that the Court declines

to find that Plaintiff is entitled to benefits but is remanding the matter for review by

the Social Security Administration;

      IT IS FURTHER ORDERED that Defendant’s motion for summary

judgment (ECF No. 18) is DENIED;

      IT IS FURTHER ORDERED that the Commissioner’s decision is

REVERSED and this matter is REMANDED pursuant to sentence four of 42




                                          20
Case 2:19-cv-13243-LVP-EAS ECF No. 23, PageID.568 Filed 03/29/21 Page 21 of 21




U.S.C. § 405(g) for further proceedings consistent with this Opinion and Order.

      IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE


 Dated: March 29, 2021




                                        21
